UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1153


In re: VIVEK SHAH,

             Petitioner.



                   On Petition for Writ of Mandamus. (5:15-cv-07542)


Submitted: April 19, 2018                                         Decided: April 24, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Petition dismissed in part, denied in part by unpublished per curiam opinion.


Vivek Shah, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Vivek Shah petitions for a writ of mandamus, alleging that the district court has

unduly delayed ruling on his motion to reconsider the denial of his 28 U.S.C. § 2255

(2012) motion. He seeks an order from this court directing the district court to act. The

district court docket reflects that the district court issued an order on February 8, 2018,

denying Shah’s motion to reconsider, thus mooting this aspect of the petition. To the

extent that Shah challenges the district court’s disposition of the § 2255 motion, a

mandamus petition is not a proper substitute for a direct appeal. In re Lockheed Martin

Corp., 503 F.3d 351, 353 (4th Cir. 2007). Accordingly, we grant leave to proceed in

forma pauperis, deny as moot Shah’s motion to expedite, and dismiss in part and deny in

part the petition for a writ of mandamus. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                        PETITION DISMISSED IN PART,
                                                                    DENIED IN PART




                                            2